          Case 3:12-cv-01235-CCC Document 102 Filed 12/02/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARRELL WILLIAMS,                           :   CIVIL ACTION NO. 3:12-CV-1235
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
              v.                            :
                                            :
UNITED STATES OF AMERICA,                   :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 2nd day of December, 2020, upon consideration of

plaintiff’s pro se motion (Doc. 101) received November 16, 2020, wherein plaintiff

states that he mailed a large self-addressed envelope with postage (“18-20 stamps”)

to the Clerk of Court “on or about 08-30-19,”1 (id. ¶ 3), and mailed a check for $9.80

to the Clerk of Court “on or about 09-16-20,” (id. ¶ 4), and wherein plaintiff requests

that the court now order the Clerk of Court to return the payment and the stamps,

(see id. ¶¶ 6-7), and the court having consulted with the Clerk’s Office and having

confirmed that neither a payment for $9.80 nor a self-addressed stamped envelope

with “18-20 stamps” was received by the Clerk of Court, it is hereby ORDERED that

plaintiff’s motion (Doc. 101) is DENIED as moot.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania



      1
        Given the context, we believe plaintiff intended to identify a date of “08-30-
20,” rather than “08-30-19.” (See Doc. 101 ¶¶ 1-4).
